Citation Nr: 1023636	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-37 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, specifically including degenerative disc disease 
from the L3-L4 and L5-S1, with herniated nucleus pulposus at 
L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 until March 
1962.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  This case was previously before the 
Board in April 2007 and was remanded for further development, 
including the provision of notice and the acquisition of VA 
and private medical records; the VA and private medical 
records identified by the Veteran have since been obtained 
and associated with the claims file.  All the records were 
requested at least twice by the RO/AMC and the Veteran was 
informed of any identified providers who had failed to 
provide the requested records.

The issues of increased ratings for the Veteran's service-
connected bilateral hearing loss and tinnitus are being 
referred, having been raised by the record, specifically a 
November 2008 statement, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current back disorder developed 
due to his service.  Specifically, in a March 2003 statement, 
he claimed that he injured his back during basic training, 
but did not seek treatment for his injury at that time.

The Board notes that a review of the May 2003 VA examination 
indicates that the Veteran claimed to be receiving Social 
Security Administration (SSA) disability benefits.  This 
information was provided in conjunction with the examiner's 
discussion of the Veteran's functional impairment in relation 
to the claimed disability.  Given his current claim, these 
records appear to be relevant.  As such, VA is obliged to 
attempt to obtain and consider those SSA records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the Veteran must be informed in writing.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
